Citation Nr: 9914823	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  93-08 615	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Huntington, West Virginia


THE ISSUE

Whether the assignment of a 30 percent rating for post-
traumatic stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1941 to July 
1945.  He was a prisoner of war (POW) from December 1944 to 
March 1945.  

In a June 1991 rating decision, the Huntington, West Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) awarded service connection for PTSD and assigned a 30 
percent disability rating.  This appeal arises from the 
veteran's dissatisfaction with the 30 percent disability 
rating assigned for PTSD in the June 1991 rating decision.  
In March 1995, the Board of Veterans' Appeals (Board) 
concluded that the VA psychiatric evaluation of the veteran, 
which was part of the former POW examination he was afforded 
in February 1991, was inadequate to determine the severity of 
his PTSD.  The claim was remanded for a comprehensive VA 
psychiatric examination.  

In a September 1996 remand, the Board noted that the veteran 
had not been afforded a Travel Board hearing as he had 
requested.  Also, records of VA medical treatment of the 
veteran had been submitted to the Board without waiver of the 
veteran's procedural right to have this additional evidence 
reviewed by the agency of original jurisdiction.  In response 
to the Board's remand, the RO did consider this additional 
evidence.  In June 1997 the veteran withdrew his request for 
a Travel Board hearing.  

In the remand portion of an October 1997 decision, the Board 
cited the holding of the United States Court of Veterans 
Appeals (since March 1, 1999, the United States Court of 
Appeals for Veterans Claims or Court) in Massey v. Brown, 7 
Vet. App. 204 (1994).  In Massey, the Court held that 
consideration by the Board of factors wholly outside the 
disability rating criteria provided by regulations for rating 
psychoneurotic disorders is error as a matter of law.  Id. at 
208.  The Board concluded that reports of VA psychiatric 
examinations of the veteran in March 1995 and September 1995, 
along with an addendum to the March 1995 examination report, 
did not provide adequate information to comport with the 
Court's holding in the Massey case.  The Board also noted 
that the disability rating criteria for psychiatric disorders 
had been amended effective November 7, 1996 (the current 
criteria) and the veteran's claim had not been adjudicated by 
the RO under the amended disability rating criteria.  
Accordingly, the claim was remanded to the RO.  Although the 
RO complied in part with the remand directives, further 
action is required.  

Finally, the Board notes that subsequent to the earlier 
remands, the Court issued a decision recognizing a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court held that the significance of this 
distinction was that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged 
ratings." Fenderson, supra.  Since the veteran's notice of 
disagreement expressed dissatisfaction with the initial 
rating decision granting service connection for PTSD, the 
veteran's claim must be considered pursuant to the provisions 
of Fenderson.  The issue on appeal has been recharacterized 
accordingly.


REMAND

In Stegall v. Brown, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Court or the Board imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Here, the Board's October 1997 remand of the claim 
for an increased rating for PTSD directed that the veteran be 
afforded a comprehensive examination by a VA psychiatrist.  
The examiner was directed to comment on the degree to which 
the psychiatric symptoms attributable to PTSD affect the 
veteran's ability to establish and maintain effective or 
favorable relationships with people (social impairment) and 
the degree to which the psychiatric symptoms result in 
reduction in initiative, flexibility, efficiency and 
reliability levels (industrial impairment).  The RO was to 
furnish the examiner a copy of the current disability rating 
criteria and the examiner was to comment as to the presence 
or absence of each symptom and finding under the current 
criteria for ratings from zero percent to 100 percent, and, 
where present, the frequency and/or severity of each symptom 
and finding.  The RO was specifically instructed to evaluate 
the veteran's service-connected PTSD under the criteria for 
rating psychoneurotic disorders in effect prior to November 
7, 1996 (the former criteria) and the current criteria, 
considering the Court's guidance in the Massey case.  

The remand also directed the RO to contact the veteran and 
request that he identify all VA and private health care 
providers who have treated him for a psychiatric disorder 
since the beginning of 1991.  In an October 1997 statement, 
the veteran indicated that the only psychiatric treatment he 
had received since January 1991 had been on an outpatient 
basis at the VA Medical Center in Clarksburg, West Virginia 
VA Medical Center.  Records of medical treatment of the 
veteran associated with the claims folder since the October 
1997 remand do not reflect additional psychiatric treatment.  

The veteran was afforded a VA psychiatric examination in 
April 1998.  The examiner noted that he had evaluated the 
veteran in the March 1995 VA psychiatric examination.  
However, as the veteran's representative observed in an April 
1999 statement, the examination report does not otherwise 
indicate that the examiner reviewed either the claims folder 
or the October 1997 remand, as directed by the remand.  

The examiner also did not comment as to the presence or 
absence of each symptom and finding under the current 
disability rating criteria, as directed by the remand.  The 
examination report included the veteran's complaints and 
pertinent medical history.  The diagnosis indicated that he 
had social isolation, nervousness, chronic pain, difficulty 
with communication, and interaction with other people due to 
impaired hearing, as well as difficulty adjusting to other 
people.  It was also noted that the veteran displayed a 
chronic depressed mood, and experienced nightmares and 
recollections of wartime and POW experiences.  However, the 
foregoing assessment does not address the degree to which the 
symptoms attributable to the veteran's PTSD result in social 
and industrial impairment.  

Additionally, the report of the April 1998 VA psychiatric 
examination includes the examiner's recommendation that the 
veteran be afforded PTSD group therapy.  The record does not 
indicate whether the veteran has participated in such 
therapy.  Records of such treatment, if available, could be 
pertinent in evaluating the severity of the veteran's PTSD.  

The Board is aware that this case has been remanded 
previously and regrets the delay that would be occasioned by 
a further remand.  However, the circumstances of this case, 
as set forth above, indicate that additional development is 
required in order to comply with a precedent opinion of the 
Court.  



Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all VA and non-VA health 
care providers who have furnished him 
with psychiatric treatment since April 
1998, to include PTSD group therapy.  
After obtaining any necessary releases 
from the veteran, all treatment records 
identified, which have not been 
previously obtained, should be associated 
with the claims folder.  

2.  After the foregoing records have been 
obtained, the veteran should be afforded 
a comprehensive VA psychiatric 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination so that pertinent aspects 
of the veteran's medical history may be 
reviewed.  Such tests as the examiner 
deems necessary should be performed.  All 
clinical findings should be reported in 
detail.  The examiner must diagnostically 
identify all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD and 
render an opinion for the record as to 
the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment) and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996, the current criteria) 
and the criteria for rating 
psychoneurotic disorders in effect prior 
to November 7, 1996 (the former 
criteria).  On examination of the 
veteran, the examiner must comment on the 
presence or absence of each symptom and 
clinical finding specified in the current 
and former disability rating criteria, 
and if present, the degree of severity 
thereof.  The examiner must assign a 
Global Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, and explain 
what the score represents.  

3.  The RO should then review the claim 
for an increased rating for PTSD to 
determine whether it may be granted.  
Inasmuch as this appeal arises from the 
veteran's dissatisfaction from the rating 
assigned at the time of the original 
grant of service connection for PTSD, 
consideration must be afforded to the 
assignment of a "staged" rating, 
pursuant to the Court's guidance in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  In so doing, the RO should 
determine whether, for the period after 
November 7, 1996, the disability rating 
criteria for psychoneurotic disorders in 
effect prior to November 7, 1996 or the 
current criteria are more favorable to 
the veteran and apply those criteria 
which are more favorable to him.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to respond.  

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is notified.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to further develop the 
record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


